DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement dated August 15th, 2019, and July 27th, 2019, are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-7, 12-13, 17-19, 21, 24-25, 30-31, and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhosale et al. [US2020/0320215]. Bhosale teaches protecting data based on a sensitivity level for the data. 

Regarding claims 1, 12, 17, Bhosale teaches a processor implemented method [Bhosale figure 1, feature 16 “processing unit”] for adaptive scheduling and performing data backups of protected data [Bhosale paragraph 0005, middle lines “…data having a higher level of sensitivity may be backed up at a higher frequency when compared to data having a lower level of sensitivity…”], the protected data being received from a protected computing device [Bhosale figure 2, feature 54A-N] operatively associated with a backup computing device [Bhosale paragraph 0095, all lines “…the storage area may include a storage area within the system where the instance of data was created. In another example, the storage area may include a storage area separate from the system where the instance of data was created. In yet another example, the storage area may include one or more databases. In still another example, the storage area may include cloud-based storage, tape storage, disk storage, flash storage…”], the method comprising: 
receiving a nominal backup schedule that indicates times for backing up the protected data [Bhosale paragraph 0089, lines 1-2 “…a policy may indicate that data having a first sensitivity level is to be backed up according to a first frequency…”]; 
determining that a time differential between the nominal backup schedule and a current time metric is greater than a threshold [Bhosale paragraph “...the frequency by which the data is backed up may include an associated timeline (e.g., hourly, daily, 
in response to the determination that the time differential is greater than the threshold [Bhosale paragraph 0129, all lines “…the policy engine 906 may receive an immediate notification from the data analysis and management module 904 in response to a determination by the data analysis and management module 904 that the instance of data has a sensitivity level above a predetermined threshold…”], modifying the backup schedule so that times indicated in the modified backup schedule are at a higher frequency than a frequency of the indicated times of the nominal backup schedule [Bhosale paragraph 0030, middle lines “…data having a higher level of sensitivity may be backed up at a higher frequency when compared to data having a lower level of sensitivity…”]; and 
performing a backup of the protected data using the modified backup schedule [Bhosale paragraph 0029, all lines “…conditionally performing a backup of the instance of data, based on the comparing…”].

Regarding claim 2, as per claim1, Bhosale teaches prior to the determination that the time differential is greater than the threshold, determining that the protected computing device is offline [Bhosale paragraph 0089, lines 1-2 “…a policy may indicate 
subsequent to the determination that the protected computing device is offline, determining that the protected computing device is online [Bhosale paragraph 0089, middle lines “…data having a second sensitivity level is to be backed up according to a second frequency different from the first frequency…”]; 
wherein the determination that the time differential [Bhosale paragraph “...the frequency by which the data is backed up may include an associated timeline (e.g., hourly, daily, weekly, etc.)...”] is greater than the threshold is performed subsequent to the determination that the protected computing device is online [Bhosale paragraph 0083, last lines “…a second number of matching metadata greater than the first number may result in a second sensitivity level greater than the first sensitivity level…”].

Regarding claim 3, as per claim 1, Bhosale teaches the protected computing device being online includes an active data transmitting connection from the protected computing device to the backup computing device [Bhosale paragraph 0089, middle lines “…data having a second sensitivity level is to be backed up according to a second frequency different from the first frequency…”]; and 
 [Bhosale paragraph 0089, lines 1-2 “…a policy may indicate that data having a first sensitivity level is to be backed up according to a first frequency…”(The examiner has determined from the applicant’s specification that an offline state is merely a state where protected data is not communicated however the system is still active, thus the examiner has determined that as long as data from a second sensitivity source is not encountered then protected data can be said to be in an offline state.)].

Regarding claim 4, as per claim 1, Bhosale teaches the backup data storage repository is a local repository or a cloud repository [Bhosale paragraph 0039, all lines “…Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources…”].

Regarding claims 5 and 18, as per claim 1, Bhosale teaches the protected data comprises: a partial or whole image of a disk, a partial or whole hard disk volume, select files, or select data blocks [Bhosale paragraph 0078, all lines “…method 500 may initiate with operation 502, where a sensitivity level is determined for an instance of data. In one aspect, the instance of data may include a file, an object, etc. For example, the instance of data may include textual data, video data, image data, audio data, etc. In another aspect, the sensitivity level may be determined for the instance of data in response to the creation or modification (e.g., editing, etc.) of the instance of data…”].



Regarding claims 7 and 13, as per claim 1, Bhosale teaches the current time metric includes a current time or a time since a last backup [Bhosale paragraph 0091, most lines “…results of the comparing may include an indication as to whether the instance of data is to be backed up, as well as a time and/or date that the instance of data is to be backed up and/or a frequency by which the instance of data is to be backed up…”].

Regarding claim 19, as per claim 17, Bhosale teaches receiving the nominal backup schedule includes receiving a series of times for attempted backups or the time of the most recent backup  [Bhosale paragraph “...the frequency by which the data is backed up may include an associated timeline (e.g., hourly, daily, weekly, etc.)...”].

Regarding claims 21 and 25, as per claim 17, Bhosale teaches receiving a set of signals associated with reliability metrics [Bhosale paragraph 0086, all lines “…the sensitivity level may include an integer value or any other numerical or textual value. For example, the sensitivity level may include a level within a predetermined scale (e.g., integers from one to ten, etc.). In another aspect, the sensitivity level may be stored in 
(i) has a corresponding threshold, and (ii) is below its corresponding threshold [Bhosale paragraph 0083, last lines “…a first number of matching metadata may result in a first sensitivity level. In another instance, a second number of matching metadata greater than the first number may result in a second sensitivity level greater than the first sensitivity level…”(Where the second is greater than the first which makes the first less than the second.)],; and 
returning to the nominal schedule upon the receiving of the set of the reliability metrics [Bhosale paragraph 0089, first lines “…a policy may indicate that data having a first sensitivity level is to be backed up according to a first frequency, data having a second sensitivity level is to be backed up according to a second frequency different from the first frequency…”(The examiner has determined that going from the second sensitivity level to the first sensitivity level would return the schedule to the first nominal schedule.)].

Regarding claim 24, Bhosale teaches a backup system for adaptive scheduling and performing data backups of protected data [Bhosale paragraph 0005, middle lines “…data having a higher level of sensitivity may be backed up at a higher frequency when compared to data having a lower level of sensitivity…”] following an offline period [Bhosale paragraph 0089, lines 1-2 “…a policy may indicate that data having a first sensitivity level is to be backed up according to a first frequency…”(The examiner has determined from the applicant’s specification that an offline state is merely a state 
at least one processor [Bhosale figure 1, feature 16 “processing unit”]; and 
at least one memory including computer program code [Bhosale figure 1, feature 30 and paragraph 0007, lines 1-2 “…computer program product for protecting data based on a sensitivity level for the data includes a computer readable storage medium having program instructions embodied therewith…”]; 
the at least one memory and the computer program code configured to, with the at least one processor, cause the system at least to: 
receive a nominal backup schedule that indicates times for backing up the protected data [Bhosale paragraph 0089, lines 1-2 “…a policy may indicate that data having a first sensitivity level is to be backed up according to a first frequency…”]; 
receive a signal associated with a reliability metric [Bhosale paragraph 0033, last lines “…where the logic is configured to determine a sensitivity level for an instance of data, compare the sensitivity level to one or more policies, and conditionally perform a backup of the instance of data, based on the comparison…”]; 
if the reliability metric is greater than a corresponding threshold [Bhosale paragraph 0083, last lines “…a first number of matching metadata may result in a first sensitivity level. In another instance, a second number of matching metadata greater than the first number may result in a second sensitivity level greater than the first sensitivity level…”]: 

(ii) perform a backup of the protected data using the modified backup schedule [Bhosale paragraph 0029, all lines “…conditionally performing a backup of the instance of data, based on the comparing…”]; and if the reliability metric is not greater than the corresponding threshold [Bhosale paragraph 0033, last lines “…where the logic is configured to determine a sensitivity level for an instance of data, compare the sensitivity level to one or more policies, and conditionally perform a backup of the instance of data, based on the comparison…”], perform a backup of the protected data using the nominal backup schedule [Bhosale paragraph 0089, lines 1-2 “…a policy may indicate that data having a first sensitivity level is to be backed up according to a first frequency…”].

Regarding claim 30, as per claim 24, Bhosale teaches the at least one memory and the computer program code are configured to, with the at least one processor [Bhosale paragraph 0039, middle lines “…processing, memory, storage, applications…”], further cause the system at least to: 
if the reliability metric is less than a second corresponding threshold [Bhosale paragraph 0083, last lines “…a first number of matching metadata may result in a first sensitivity level. In another instance, a second number of matching metadata greater 

Regarding claim 31, as per claim 24, Bhosale teaches the at least one memory and the computer program code are configured to, with the at least one processor [Bhosale paragraph 0039, middle lines “…processing, memory, storage, applications…”], further cause the system at least to: 
receive a set of signals, each signal of the set of signals associated with a reliability metric [Bhosale paragraph 0033, last lines “…where the logic is configured to determine a sensitivity level for an instance of data, compare the sensitivity level to one or more policies, and conditionally perform a backup of the instance of data, based on the comparison…”]; 
apply a weight to each of the reliability metrics of the set of signals [Bhosale paragraph 0084, all lines “…a weight and/or value may be assigned to the instance of data for each instance of metadata associated with the instance of data (e.g., the metadata associated with the instance of data, as well as the additional metadata determined for the instance of data resulting from the analysis of the instance of data)…”]; and 


Regarding claim 34, as per claim 24, Bhosale teaches the times indicated at a higher frequency in the modified backup schedule are times of full backups or differential backups [Bhosale paragraph 0005, middle lines “…data having a higher level of sensitivity may be backed up at a higher frequency when compared to data having a lower level of sensitivity…”(The examiner has determined that giving the term backup its broadest reasonable interpretation would cover both a full backup or a differential backup.)].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 14, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Bhosale et al. [US2020/0320215] in view of Inbaraj et al. [US2018/0285200]. Bhosale teaches protecting data based on a sensitivity level for the data. Inbaraj teaches backup validation of virtual desktop infrastructure system. 

Regarding claims 8, 14, and 20, Bhosale fails to explicitly teach performing a backup verification. However, Inbaraj does teach performing a backup verification [Inbaraj paragraph 0041, all lines “…The validation component 356 may validate the 
Bhosale and Inbaraj are analogous arts in that they both deal with backing up data.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhosale’s changing of backup frequencies based on the sensitivity of the data with Inbaraj’s backup verification methods for the benefit of improving the quality and resiliency of the backups by making sure the backups are good and not corrupted [Inbaraj paragraph 0004, all lines “…system backup is a critical task. Servers and virtual desktops of the VDI system may be backed up periodically. However, the backup images may be corrupted. Therefore, there is a need for a mechanism that can validate the backup images…”].

Claims 22-23 and 26-29, are rejected under 35 U.S.C. 103 as being unpatentable over Bhosale et al. [US2020/0320215] in view of Hiebert et al. [US2020/0092334]. Bhosale teaches protecting data based on a sensitivity level for the data. Hiebert teaches adjusting resiliency policies for cloud services based on a resiliency score.


	Bhosale and Hiebert are analogous arts in that they both deal with backing up data. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhosale’s changing of backup frequencies based on the sensitivity of the data with Hiebert’s ability to change backup frequencies with regard to the weather for the benefit of improving the resiliency of the environment without having to add additional subsystems/servers to handle potential points of failure [Hiebert paragraph 0084, last lines “…this improves the resiliency of the environment without having to add additional subsystems/servers etc. to handle potential points of failure…”].



Regarding claim 28, as per the combination in claim 22, Hiebert teaches the reliability metric comprises a metric indicating a location derived from at least one of GPS data [Hiebert paragraph 0082, lines 8-10 “…gather and analyze various data points in a cloud environment to compute a resiliency score and takes actions (for example, from increasing frequency of managed services like patching, monitoring etc. to recommend to order new hardware) based on that score for improving resiliency on the cloud; (ii) consider geographic or weather conditions that can affect the hardware and hence virtual machines running on the hardware…”(The examiner has determined that knowing the geographic conditions would require GPS data.)], Wi-Fi data, and an IP address.

 [Hiebert paragraph 0082, lines 8-10 “…gather and analyze various data points in a cloud environment to compute a resiliency score and takes actions (for example, from increasing frequency of managed services like patching, monitoring etc. to recommend to order new hardware) based on that score for improving resiliency on the cloud; (ii) consider geographic or weather conditions that can affect the hardware and hence virtual machines running on the hardware…”(The examiner has determined it would have been obvious from the teachings of controlling reliability based on weather, where one of the biggest variables in weather is temperature, that one could use the internal weather i.e. the temperature reported form a thermostat, to adjust the reliability metric.)].

Allowable Subject Matter
Claims 9-11, 15-16, and 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 9-10 and 32-33, the prior art fails to explicitly teach “performing a backup verification according to a comprehensive backup verification schedule, wherein the comprehensive verification backup schedule is more frequent than a nominal verification backup schedule”.
Regarding claims 11 and 15-16, the prior art fails to explicitly teach returning to the nominal schedule after N backups are acquired. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2131